                Case 20-31222-5                    Doc 1            Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                                     Document     Page 1 of 73


 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                 Northern District of New York


 Case number (if known)'                                            Chapter 11                                                                 ❑ Check if this is an
                                                                                                                                                 amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               The Everest Hotel Group, LLC



   2. All other names debtor used                 Quality Inn - Comfort Inn
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   1 1 — 3 7 4 2 2 0 6
      Identification Number (EIN)




   4. Debtor's address                            Principal place of business                                       Mailing address, if different from principal place of
                                                                                                                    business

                                                   7666-7662 State Route 434                                         753 Foster Valley Road
                                                  Number            Street                                          Number         Street

                                                   C/O Amin Khan
                                                                                                                    P.O. Box
                                                  Apalachin, NY 13732
                                                  City                                   State     ZIP Code           Owego, NY 13827
                                                                                                                    City                                   State   ZIP Code

                                                   Tioga                                                            Location of principal assets, if different from principal
                                                  County                                                            place of business


                                                                                                                    Number         Street




                                                                                                                    City                                   State   ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
               Case 20-31222-5                  Doc 1             Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                   Document     Page 2 of 73


Debtor       The Everest Hotel Group, LLC                                                                              Case number (if known)
            Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑ Railroad (as defined in 11 U.S.C. §101(44))
                                                0 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                liClearing Bank (as defined in 11 U.S.C. §781(3))
                                                ki None of the above

                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.qov/four-digit-national-association-naics-codes .
                                                    7     2    1   1

   21. Under which chapter of the               Check one:
       Bankruptcy Code is the
                                                ❑    Chapter 7
       debtor filing?
                                                     Chapter 9
     A debtor who is a "small business
     debtor" must check the first subbox. A
                                                     Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of             ❑      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                   noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a "small business debtor") must check                      this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                         statement, and federal income tax retum or if any of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).
                                                         RI    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                               (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                               under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax retum, or if any of these documents
                                                               do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                         ❑     A plan is being filed with this petition.

                                                         ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                               with 11 U.S.C. § 1126(b).
                                                         ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                               Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                               Form 201A) with this form.
                                                         ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                     Chapter 12

   9. Were prior bankruptcy cases filed by gl No
      or against the debtor within the last 8 Li yes
                                                     District                                              When                     Case number
      years?
                                                                                                                  MM / DD / YYYY
     If more than 2 cases, attach a separate                  District                                     When                      Case number
     list.                                                                                                         mm / DD / YYYY

  10. Are any bankruptcy cases pending or           No
       being filed by a business partner or
       an affiliate of the debtor?              ❑ Yes. Debtor                                                                      Relationship

     List all cases. If more than 1, attach a                 District                                                               When
     separate list.                                                                                                                                 MM / DD / YYYY
                                                              Case number, if known




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
               Case 20-31222-5                   Doc 1            Filed 12/01/20 Entered 12/01/20 15:59:53                                           Desc Main
                                                                   Document     Page 3 of 73


Debtor       The Everest Hotel Group, LLC                                                                               Case number (if known)
             Name


   11. Why is the case filed in this        Check all that apply:
       district?
                                                 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                            DA bankruptcy case concerning debtors affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or have           Ri No
      possession of any real property       ❑ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      or personal property that needs
      immediate attention?                               Why does the property need immediate attention? (Check all that apply.)
                                                         ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                             What is the hazard?


                                                         ❑   It needs to be physically secured or protected from the weather.
                                                         ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                             example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                         ❑ Other
                                                         Where is the property?
                                                                                   Number          Street




                                                                                   City                                               State      ZIP Code
                                                        Is the property insured?
                                                         LI No
                                                         ❑ Yes.      Insurance agency
                                                                     Contact name
                                                                     Phone

          Statistical and administrative information

       13. Debtors estimation of            Check one:
           available funds?
                                                 Funds will be available for distribution to unsecured creditors.
                                            ❑ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

       14. Estimated number of               RI 149 ❑ 50-99                          ❑ 1,000-5,000 ❑ 5,001-10,000                 ❑        25,001-50,000 ❑ 50,000-100,000
           creditors                         ❑      100-199 ❑ 200-999               ❑ 10,001-25,000                               ❑        More than 100,000


       15. Estimated assets                  ❑     $0-$50,000                         12    $1,000,001-$10 million                     ❑      $500,000,001-$1 billion
                                             ❑     $50,001-$100,000                   ❑     $10,000,001-$50 million                    ❑      $1,000,000,001-$10 billion
                                             ❑     $100,001-$500,000                  ❑     $50,000,001-$100 million                   ❑      $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million                ❑     $100,000,001-$500 million                  ❑      More than $50 billion




Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 3
               Case 20-31222-5                   Doc 1            Filed 12/01/20 Entered 12/01/20 15:59:53                                             Desc Main
                                                                   Document     Page 4 of 73


Debtor       The Everest Hotel Group, LLC                                                                                 Case number (if known)
            Name




                                             ❑       $0-$50,000                               $1,000,001-$10 million                        ❑   $500,000,001-$1 billion
       16. Estimated liabilities
                                             ❑       $50,001-$100,000                     ❑   $10,000,001-$50 million                       ❑   $1,000,000,001-$10 billion
                                             ❑       $100,001-$500,000                    ❑   $50,000,001-$100 million                      ❑   $10,000,000,001-$50 billion
                                             ❑       $500,001-$1 million                  ❑   $100,000,001-$500 million                     ❑   More than $50 billion



          Request for Relief, Declaration, and Signatures


 WARNING --          Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                     for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of           ■      The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
           debtor                                ■      I have been authorized to file this petition on behalf of the debtor.

                                                 ■      I have examined the information in this petition and have a reasonable belief that the information is true and
                                                        correct.

                                                 I declare under penalty of perjury that the foregoing is true and correct.

                                                       Executed on     12/01/2020
                                                                       MM/ DD/ YYYY




                                                 X      /s/ Khanzada Amin Khan
                                                       Signature of authorized representative of debtor
                                                                                                                                Printed name
                                                                                                                                                Khanzada Amin Khan



                                                       Title               Sole & Manaqinq Member



      18. Signature of attorney
                                                                           /s/ Wendy A Kinsella                                 Date 12/01/2020
                                                                                                                                          MM/ DD/ YYYY
                                                       Signature of attorney for debtor




                                                        Wendy A Kinsella
                                                       Printed name


                                                        Harris Beach PLLC
                                                       Firm name


                                                        333 W. Washington Street
                                                       Number          Street


                                                        Syracuse                                                                  NY               13202
                                                       City                                                                       State            ZIP Code




                                                        (315) 214 - 2012                                                           wkinsellanharrisbeach.com
                                                       Contact phone                                                               Email address




                                                        508699                                                                     NY
                                                       Bar number                                                                  State




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                         page 4
                Case 20-31222-5                   Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                   Desc Main
                                                                  Document     Page 5 of 73


 Fill in this information to identify the case:

 Debtor name                            The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                 Northern District of New York


 Case number (if known)                                                                                                                   ❑ Check if this is an
                                                                                                                                            amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor's name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       1=1 No. Go to Part 2.
       OYes. Fill in the information below.

       All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor's
                                                                                                                                             interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                 Type of account                     Last 4 digits of account number
       3.1 Tioga State Bank                                              Checking account                           2816                                          $265.46

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                             $265.46



 Part 2: Deposits and prepayments


   . Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
       ❑ Yes. Fill in the information below.

                                                                                                                                             Current value of debtor's
                                                                                                                                             interest
  7. Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                           page 1
                 Case 20-31222-5                    Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                    Document     Page 6 of 73


Debtor          The Everest Hotel Group, LLC                                                                             Case number (if known)
              Name


   8.    Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.                                                               $0.00




 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
             No. Go to Part 4.
          ❑ yes. Fill in the information below.


                                                                                                                                                  Current value of debtor's
                                                                                                                                                  interest

  11. Accounts Receivable

          11a. 90 days old or less:
                                      face amount                                 doubtful or uncollectible accounts



         11 b. Over 90 days old:
                                      face amount                                 doubtful or uncollectible accounts


  12 Total of Part 3
         Current value on lines lla + 11b = line 12. Copy the total to line 82.                                                                                       $0.00




 Part 4: Investments


  13.    Does the debtor own any investments?
          9.1No. Go to Part 5.
          Dyes. Fill in the information below.


                                                                                                                  Valuation method used for       Current value of debtor's
                                                                                                                  current value                   interest

  14.    Mutual funds or publicly traded stocks not included in Part 1
         Name of fund or stock:

         None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
         Name of fund or stock:                                                           % of ownership:

         None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
         Describe:

Official Form 106A/B                                                                 Schedule A/B: Property                                                      page 2
                  Case 20-31222-5                  Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                Desc Main
                                                                   Document     Page 7 of 73


Debtor        The Everest Hotel Group, LLC                                                                       Case number (if known)
             Name



         None


  17.    Total of Part 4
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.                                                               $0.00




 Part 5:     Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
         ❑ Yes. Fill in the information below.


         General description                                      Date of the last         Net book value of   Valuation method used      Current value of debtors
                                                               ; physical inventory        debtor's interest   for current value          interest
                                                                                           (Where available)


  19.    Raw materials

         None


  20.    Work in progress

         None


  21.    Finished goods, including goods held for resale

         None


  22.    Other inventory or supplies

         None


  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                               $0.00

  24.    Is any of the property listed in Part 5 perishable?
            No
         DYes

  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
         DYes

  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         SZI No
         ❑ Yes



 Part 6:     Farming and fishing-related assets (other than titled motor vehicles and land)


  27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         RI No. Go to Part 7.
         DYes. Fill in the information below.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                  Case 20-31222-5                   Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                 Desc Main
                                                                 Document     Page 8 of 73


Debtor        The Everest Hotel Group, LLC                                                                      Case number (if known)
             Name



         General description                                                              Net book value of   Valuation method used Current value of debtors
                                                                                          debtors interest    for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None


  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                            $0.00


  34. Is the debtor a member of an agricultural cooperative?
         0 No
         DYes. Is any of the debtors property stored at the cooperative?
                LI No
                ❑ Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         O No
         ❑ Yes

  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ocl No
         DYes

  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ▪ No
         ❑ Yes



 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑ No. Go to Part 8.
         O Yes. Fill in the information below.




Official Form 106A/B                                                           Schedule A/B: Property                                               page 4
                 Case 20-31222-5                    Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                 Desc Main
                                                                    Document     Page 9 of 73


Debtor        The Everest Hotel Group, LLC                                                                         Case number (if known)
             Name



         General description                                                               Net book value of     Valuation method used      Current value of debtors
                                                                                           debtor's interest     for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         39.1 Sixty-three (63) Table Lamps                                                           (Unknown)                                            (Unknown)

         Additional Page Total - See continuation page for additional entries                                                                                   $0.00

  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         41.1 Four (4) Fitness Machines                                                             (Unknown)                                             (Unknown)

         Additional Page Total - See continuation page for additional entries                                                                                   $0.00

  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
         Add lines 39 through 42. Copy the total to line 86.                                                                                                    $0.00


  44.    Is a depreciation schedule available for any of the property listed in Part 7?
            No
         ❑ Yes

  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
         ❑ Yes



 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         Ri No. Go to Part 9.
         Dyes. Fill in the information below.

         General description                                                               Net book value of     Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest     for current value          interest
         N-number)                                                                         (VVhere available)


  47.    Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles



         None




Official Form 106A/B                                                               Schedule A/B: Property                                                  page 5
                 Case 20-31222-5                   Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                                  Document      Page 10 of 73


Debtor       The Everest Hotel Group, LLC                                                                               Case number   (if known)
             Name


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         None


  49.    Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
         Add lines 47 through 50. Copy the total to line 87.                                                                                                           $0.00


  52 Is a depreciation schedule available for any of the property listed in Part 8?
         RiNo
         DYes


  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
         DYes




 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ❑ No. Go to Part 10.
         RiYes. Fill in the information below.


         General description                                     Nature and extent of     Net book value of         Valuation method used          Current value of debtor's
         Include street address or other description such as     debtor's interest in     debtor's interest         for current value              interest
         Assessor Parcel Number (APN), and type of property,     property
                                                                                           (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available



  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

              Two (2) Hotels plus land under                     Sole Owner                         (Unknown)                                                  $2,550,000.00
         55.1 restaurant


  56.    Total of Part 9
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.                                     $2,550,000.00


  57.    Is a depreciation schedule available for any of the property listed in Part 9?
            No
         DYes

  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
         ❑ Yes

Official Form 106A/B                                                              Schedule NB: Property                                                           page 6
                  Case 20-31222-5                   Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                                Document      Page 11 of 73


Debtor       The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name




 Part 10: Intangibles and Intellectual Property


  59. Does the debtor have any interests in intangibles or intellectual property?
         ❑ No. Go to Part 11.
         igYes. Fill in the information below.


         General description                                                           Net book value of           Valuation method used      Current value of debtor's
                                                                                       debtor's interest           for current value          interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         63.1 Customer lists                                                                    (Unknown)                                                  (Unknown)


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
         Add lines 60 through 65. Copy the total to line 89.                                                                                                     $0.00


  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ILI No
         RlYes

  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ONo
         ❑ Yes

  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         RINo
         ❑ Yes



 Part 11: All other assets




Official Form 106A/B                                                           Schedule NB: Property                                                         page 7
                 Case 20-31222-5                    Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                              Desc Main
                                                               Document      Page 12 of 73


Debtor        The Everest Hotel Group, LLC                                                                  Case number (if known)
             Name



  70. Does the debtor own any other assets that have not yet been reported on this form?
         91 No. Go to Part 12.
         ❑ Yes. Fill in the information below.


                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                        $0.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
         ❑ Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                 Case 20-31222-5                    Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                  Desc Main
                                                                Document      Page 13 of 73


Debtor        The Everest Hotel Group, LLC                                                                       Case number (if known)
              Name



 Part 12:      Summary


         Type of property                                                       Current value of                   Current value
                                                                                personal property                  of real property


  80.    Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                   $265.46


  81.    Deposits and prepayments. Copy line 9, Part 2.                                         $0.00


  82.    Accounts receivable. Copy line 12, Part 3.                                             $0.00


  83.    Investments. Copy line 17, Part 4.                                                     $0.00


  84.    Inventory. Copy line 23, Part 5.                                                       $0.00


  85.    Fanning and fishing-related assets. Copy line 33, Part 6.                              $0.00


  86.    Office furniture, fixtures, and equipment; collectibles. Copy line
         43, Part 7.                                                                            $0.00


  87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                              $0.00



                                                                                                                             $2,550,000.00
  88.    Real property. Copy line 56, Part 9


  89.    Intangibles and intellectual property. Copy line 66, Part 10.                          $0.00


  90.    All other assets. Copy line 78, Part 11.                                               $0.00



  91.    Total. Add lines 80 through 90 for each column                  91a.                 $265.46   + 91b.               $2,550,000.00




                                                                                                                                                  $2,550,265.46
  92.    Total of all property on Schedule A/B. Lines 91a + 91b = 92




Official Form 206A/B                                           Schedule A/B: Assets - Real and Personal Property                                  page 9
                Case 20-31222-5              Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53                        Desc Main
                                                       Document      Page 14 of 73


Debtor        The Everest Hotel Group, LLC                                                  Case number   (if known)
             Name



          Additional Page


         General description                                          Net book value of   Valuation method used        Current value of debtor's
                                                                      debtor's interest   for current value            interest
                                                                      (Where available)

  39. Office furniture - Continued

         39.2 Eighty-nine (89) Bed Frame & Matresses                          (Unknown)                                             (Unknown)

         39.3 Fifty-one (51) Desks                                            (Unknown)                                             (Unknown)

         39.4 Fifty-one (51) Chairs                                           (Unknown)                                             (Unknown)

  41. Office equipment - Continued

         41.2 Fifty-one (51) Refrigerators                                    (Unknown)                                             (Unknown)

         41.3 Fifty-one (51) Microwaves                                       (Unknown)                                             (Unknown)

         41.4 Fifty-one (51) lamps                                            (Unknown)                                             (Unknown)

         41.5 Fifty-one (51) Televisions                                      (Unknown)                                             (Unknown)




Official Form 106A/B                                           Schedule NB: Property                                                 page 10
                Case 20-31222-5                   Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                 Document      Page 15 of 73


 Fill in this information to identify the case:

 Debtor name                            The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                 Northern District of New York


 Case number (if known)                                                                                                                     ❑ Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
   ❑ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   OYes. Fill in all of the information below.

 Part 1: List Creditors Who Have Secured Claims

 2.List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,      Column A                    Column B
   list the creditor separately for each claim.
                                                                                                                         Amount of claim             Value of collateral that
                                                                                                                         Do not deduct the           supports this claim
                                                                                                                         value of collateral.
 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
     Page, if any.                                                                                                                  $7,004,338.24




Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 18
              Case 20-31222-5                      Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                Document      Page 16 of 73


Debtor      The Everest Hotel Group, LLC                                                                             Case number   (if known)
           Name


 Part 1                                                                                                                     Column A                Column B
          Additional Page
                                                                                                                            Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the       that supports this
 Page-                                                                                                                      value of collateral.    claim

EN    Creditor's name
      Adnan Mujcic d/b/a Greenview Landscaping
                                                              Describe debtor's property that is subject to a lien
                                                              Two (2) Hotels plus land under restaurant
                                                                                                                                        $1,800.00          $2,550,000.00

                                                              7666 State Route 434 # 7662 Apalachin, NY
      Creditor's mailing address                              13732-3525
      525 East Hill Road                                      Describe the lien
      Binghamton, NY 13901                                    Mechanic's Lien

      Creditor's email address, if known                      Is he creditor an insider or related party?
                                                              ht1No
                                                              ❑ Yes.
      Date debt was incurred         03/13/2018
                                                            Is anyone else liable on this claim?
      Last 4 digits of account
      number                                                0 No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      Do multiple creditors have an interest in the same ❑
      property?                                             As of the petition filing date, the claim is:
                                                            Check all that apply
      ❑ No.
                                                            U Contingent
      0Yes. Specify each creditor, including this creditor, U Unliquidated
              and its relative priority
                                                            0 Disputed
              1) Adnan Mujcic d/b/a Greenview
              Landscaping
              2) Avdo Mujcjc d/b/a A&M Construction Co.
              3) CT Corporation System
             4) Leasing Innovations Incorporated
              5) LiftForward, Inc.
              6) New York Business Development
              Corporation
              7) New York State Department of Labor
              8) Holton BLLC
              9) New York State Department of Taxation
              and Finance
              10) New York State Department of Taxation
              and Finance
              11) New York State Department of Taxation
              and Finance
             12) New York State Department of Taxation
             and Finance
             13) New York State Department of Taxation
             and Finance
             14) New York State Department of Taxation
             and Finance
             15) New York State Department of Taxation
             and Finance
              16) Rug Fair Commercial and Industrial, Inc.
              17) Tioga County Treasurer
              18) U.S. Small Business Administration
              19) VISIONS Federal Credit Union




      Remarks: Tioga County Clerk's Office Instrument #2018-00000999




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 18
              Case 20-31222-5                     Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                               Document      Page 17 of 73


Debtor      The Everest Hotel Group, LLC                                                                            Case number (if known)
            Name


 Part 1: Additional Page                                                                                                   Column A                Column B
                                                                                                                           Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                ' Do not deduct the       that supports this
 Page-                                                                                                                     value of collateral.    claim
Es    Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                      $40,029.00          $2,550,000.00
      Avdo Mujcjc d/b/a A&M Construction Co.                 Two (2) Hotels plus land under restaurant
                                                             7666 State Route 434 # 7662 Apalachin, NY
      Creditor's mailing address                             13732-3525
      525 East Hill Road                                     Describe the lien
      Binghamton, NY 13901                                    Mechanic's Lien

      Creditor's email address, if known                     Is he creditor an insider or related party?
                                                             IA No
      Date debt was incurred        03/13/2018
                                                             CI Yes.
                                                             Is anyone else liable on this claim?
      Last 4 digits of account
      number                                                 bZI No
                                                             D Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      Do multiple creditors have an interest in the same
      property?                                          As of the petition filing date, the claim is:
                                                             Check all that apply.
      ❑ No.
                                                             ❑ Contingent
      0Yes. Have you already specified the relative          ❑ Unliquidated
             priority?
                                                             0 Disputed
          ❑ No. Specify each creditor, including this
                creditor, and its relative priority

          0Yes. The relative priority of creditors is
                 specified on lines       2.1


      Remarks: Tioga County Clerk's Office Instrument #2018-00000998



En    Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                        unknown           $2,550,000.00
      CT Corporation System                                  Two (2) Hotels plus land under restaurant
                                                             7666 State Route 434 # 7662 Apalachin, NY
                                                             13732-3525
      Creditor's mailing address
      Attn: SPRS                                             Describe the lien
      330 N. Brand Blvd Suite 700                            UCC-1

      Glendale, CA 91203                                     Is he creditor an insider or related party?
                                                             ha No
     Creditor's email address, if known
                                                             ❑ Yes.

                                                             Is anyone else liable on this claim?
      Date debt was incurred
                                                             0 No
      Last 4 digits of account                               ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      number
                                                        As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?                                          ❑ Contingent
      ❑ No.                                                  ❑ Unliquidated
                                                             0 Disputed
      0Yes. Have you already specified the relative
             priority?

          ❑ No. Specify each creditor, including this
                creditor, and its relative priority
          0Yes. The relative priority of creditors is
                 specified on lines       2.1




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 18
                Case 20-31222-5                    Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                               Document      Page 18 of 73


Debtor        The Everest Hotel Group, LLC                                                                          Case number   (if known)
             Name


 Part 1: Additional Page                                                                                                   Column A                Column B
                                                                                                                           Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the       that supports this
 Page-                                                                                                                     value of collateral.    claim
111 Creditor's name                                          Describe debtor's property that is subject to a lien
                                                                                                                                     $300,000.00          $2,550,000.00
         Holton BLLC                                         Two (2) Hotels plus land under restaurant
                                                             7666 State Route 434 # 7662 Apalachin, NY
                                                             13732-3525
      Creditor's mailing address
      do Alan Pope, Esq.                                     Describe the lien
      Coughlin & Gerhart, LLP                                Mortgage Assigned by NYBDC
      P.O. Box 2039
                                                             I he creditor an insider or related party?
      Binghamton, NY 13902-2039                               10No

      Creditor's email address, if known                     ❑ Yes.

                                                             Is anyone else liable on this claim?
                                                             0 No
      Date debt was incurred
                                                             ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      Last 4 digits of account
      number                                             As of the petition filing date, the claim is:
                                                         Check all that apply
      Do multiple creditors have an interest in the same    Contingent
      property?                                          ❑ Unliquidated
      ❑ No.                                              ❑ Disputed

      0Yes. Have you already specified the relative
             priority?

            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            0Yes. The relative priority of creditors is
                   specified on lines       2.1



MI   Creditor's name
      Leasing Innovations Incorporated
                                                             Describe debtor's property that is subject to a lien
                                                             Two (2) Hotels plus land under restaurant
                                                                                                                                        unknown           $2,550,000.00

                                                             7666 State Route 434 # 7662 Apalachin, NY
                                                             13732-3525
     Creditor's mailing address
      15 Court Square Suite 520                              Describe the lien
      Boston, MA 02108                                       Junior Lien

     Creditor's email address, if known                      Is he creditor an insider or related party?
                                                             ba No
                                                             ❑ Yes.
     Date debt was incurred
                                                             Is anyone else liable on this claim?
     Last 4 digits of account                                Vi No
     number                                                  ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).

     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ❑ No.                                              ❑ Contingent
                                                        ❑ Unliquidated
     0Yes. Have you already specified the relative      0 Disputed
            priority?

            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            0Yes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 18
                Case 20-31222-5                   Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                               Document      Page 19 of 73


Debtor         The Everest Hotel Group, LLC                                                                         Case number    (if known)
             Name


 Part 1                                                                                                                     Column A                Column B
          Additional Page
                                                                                                                            Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the       that supports this
 Page                                                                                                                       value of collateral     claim

       Remarks: Tioga County Clerk's Office Instrument #2018-0002318



 2.6   Creditor's name                                       Describe debtor's property that is subject to a lien
                                                                                                                                     $257,500.00           $2,550,000.00
       LiftForward, Inc.                                     Two (2) Hotels plus land under restaurant
                                                             7666 State Route 434 # 7662 Apalachin, NY
                                                             13732-3525
       Creditor's mailing address
       180 Maiden Lane 10th Floor                            Describe the lien
       New York, NY 10038                                    Junior Mortgage

       Creditor's email address, if known                    Is he creditor an insider or related party?
                                                                I No
                                                             CI yes.
       Date debt was incurred       02/21/2018
                                                             Is anyone else liable on this claim?
       Last 4 digits of account                              ❑ No
       number                                                121Yes. Fill out Schedule H: Codebtors (Official Form 206H).

       Do multiple creditors have an interest in the sam e As of the petition filing date, the claim is:
       property?                                           Check all that apply.
       ❑ No.                                                 ❑ Contingent
                                                             ❑ Unliquidated
       OYes. Have you already specified the relative           Disputed
              priority?

           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           0Yes. The relative priority of creditors is
                  specified on lines       2.1


       Remarks: Tioga County Clerk Instrument #2018-00000710 #2018-00003139




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 5 of 18
                Case 20-31222-5                      Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                 Document      Page 20 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name


  Part 1: Additional Page                                                                                                     Column A                Column B
                                                                                                                              Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the       that supports this
 Page.                                                                                                                        value of collateral.    claim

Eli   Creditor's name
         New York Business Development Corporation
                                                               Describe debtor's property that is subject to a lien
                                                               Two (2) Hotels plus land under restaurant
                                                                                                                                        $300,000.00          $2,550,000.00

                                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
      Creditor's mailing address
      50 Beaver Street                                         Describe the lien
      Albany, NY 12207                                         Mortgage Assigned

      Creditor's email address, if known                       Is he creditor an insider or related party?
                                                                 J No
                                                               LI yes.
      Date debt was incurred          01/24/2014
                                                               Is anyone else liable on this claim?
      Last 4 digits of account                                 ❑ No
      number                                                   lilYes. Fill out Schedule H: Codebtors (Official Form 206H).

      Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
      property?                                          Check all that apply.
      ❑ No.                                              ❑ Contingent
                                                         ❑ Unliquidated
      lidYes. Have you already specified the relative
                                                            Disputed
              priority?

            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
               Yes. The relative priority of creditors is
                    specified on lines       2.1



      Remarks: Tioga County Clerk's Office Instrument #2014-00000307




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 6 of 18
               Case 20-31222-5                     Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                Document      Page 21 of 73


Debtor       The Everest Hotel Group, LLC                                                                            Case number (if known)
            Name


 Part 1:                                                                                                                    Column A               Column B
           Additional Page
                                                                                                                            Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the      that supports this
 page.                                                                                                                      value of collateral.   claim

Ea    Creditor's name
       New York State Department of Labor
                                                              Describe debtor's property that is subject to a lien
                                                              Two (2) Hotels plus land under restaurant
                                                                                                                                       $16213.93          $2,550,000.00

                                                              7666 State Route 434 # 7662 Apalachin, NY
                                                              13732-3525
      Creditor's mailing address
      Building 12                                             Describe the lien
      W.a. Harriman Campus                                    Warrant

      Albany, NY 12240-0001                                   Is he creditor an insider or related party?
                                                                  No
      Creditor's email address, if known
                                                              ❑ Yes.

                                                              Is anyone else liable on this claim?
      Date debt was incurred         01/30/2018
                                                              RiNo
      Last 4 digits of account                                Dyes. Fill out Schedule H: Codebtors (Official Form 206H).
      number
                                                          As of the petition filing date, the claim is:
      Do multiple creditors have an interest in the sam e Check all that apply.
      property?                                           ❑ Contingent
      ❑ No.                                               ❑ Unliquidated
                                                             Disputed
      ligYes. Have you already specified the relative
              priority?

           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           VlYes. The relative priority of creditors is
                  specified on lines        2.1


      Remarks: Tioga County Clerk's Office Instrument #2018-00000527




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 7 of 18
               Case 20-31222-5                      Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                 Document      Page 22 of 73


Debtor       The Everest Hotel Group, LLC                                                                             Case number (if known)
             Name



 Part 1                                                                                                                      Column A                Column B
          Additional Page
                                                                                                                             Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the       that supports this
                                                                                                                             value of collateral.    claim
 2.9   Creditor's name                                         Describe debtor's property that is subject to a lien
                                                                                                                                           unknown          $2,550,000.00
       New York State Department of Taxation and               Two (2) Hotels plus land under restaurant
       Finance                                                 7666 State Route 434 # 7662 Apalachin, NY
                                                                13732-3525

       Creditor's mailing address
                                                               Describe the lien
       Attn: Office of Counsel                                 Warrants against Tenant
       Building 9
       W.A. Harriman Campus                                    Is he creditor an insider or related party?
                                                               ha No
       Albany, NY 12240
                                                                ❑ Yes.
       Creditor's email address, if known
                                                               Is anyone else liable on this claim?
                                                                   No
       Date debt was incurred                                  Dyes. Fill out Schedule H: Codebtors (Official Form 206H).

       Last 4 digits of account                           As of the petition filing date, the claim is:
       number                                             Check all that apply.
                                                          ❑ Contingent
       Do multiple creditors have an interest in the same ❑ Unliquidated
       property?                                             Disputed
       ❑ No.

          Yes. Have you already specified the relative
               priority?

           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           litlYes. The relative priority of creditors is
                     specified on lines      2.1




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 8 of 18
                 Case 20-31222-5                      Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                 Document      Page 23 of 73


Debtor         The Everest Hotel Group, LLC                                                                             Case number (if known)
              Name


 Part 1                                                                                                                        Column A                 Column B
            Additional Page
                                                                                                                              Amount of claim           Value of collateral
 Copy: this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 Page-                                                                                                                        value of collateral.      claim
 2.10     Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                            $9,951.00          $2,550,000.00
          New York State Department of Taxation and              Two   (2)   Hotels plus land under restaurant
          Finance                                                7666 State Route 434 # 7662 Apalachin, NY
                                                                 13732-3525

          Creditor's mailing address
                                                                 Describe the lien
          Attn: Office of Counsel                                Warrants against Tenant
          Building 9
          W.A. Harriman Campus                                   Who creditor an insider or related party?
                                                                 ha No
          Albany, NY 12240
                                                                 ❑ Yes.
          Creditor's email address, if known
                                                                Is anyone else liable on this claim?
                                                                ONO
          Date debt was incurred         05/01/2018             Dyes. Fill out Schedule H: Codebtors (Official Form 206H).

          Last 4 digits of account                           As of the petition filing date, the claim is:
          number                                             Check all that apply.
                                                             ❑ Contingent
          Do multiple creditors have an interest in the same ❑ Unliquidated
          property?                                          RI Disputed
          ILI No.

          6,-IYes. Have you already specified the relative
                   priority?

              ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
              RI Yes. The relative priority of creditors is
                      specified on lines        2.1


          Remarks: Tioga County Clerk's Office Instrument #2018-00000782




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 9 of 18
                Case 20-31222-5                    Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                               Document      Page 24 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name


 Part 1: Additional Page                                                                                                     Column A                  Column B
                                                                                                                             Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 Page-                                                                                                                       value of collateral.      claim

Ell      Creditor's name
         New York State Department of Taxation and
                                                               Describe debtor's property that is subject to a lien
                                                              Two (2) Hotels plus land under restaurant
                                                                                                                                             $117.73          $2,550,000.00

         Finance                                              7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525

         Creditor's mailing address
                                                              Describe the lien
         Attn: Office of Counsel
         Building 9
         W.A. Harriman Campus                                 Is he creditor an insider or related party?
                                                               0 No
         Albany, NY 12240
                                                               LI yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              RI No
         Date debt was incurred       05/22/2018              Dyes. Fill out Schedule H: Codebtors (Official Form 206H).

         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑ Contingent
         Do multiple creditors have an interest in the same ❑ Unliquidated
         property?                                             Disputed
         ❑ No.

         RlYes. Have you already specified the relative
                priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             OYes. The relative priority of creditors is
                    specified on lines       2.1


         Remarks: Tioga County Clerk's Office Instrument #2018-00000893




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 10 of 18
                 Case 20-31222-5                    Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                Document      Page 25 of 73


Debtor         The Everest Hotel Group, LLC                                                                           Case number (if known)
              Name


 Part 1                                                                                                                      Column A                  Column B
           Additional Page
                                                                                                                             Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 Page.                                                                                                                       value of collateral.      claim

Ell       Creditor's name
          New York State Department of Taxation and
                                                               Describe debtor's property that is subject to a lien
                                                               Two (2) Hotels plus land under restaurant
                                                                                                                                          $23,980.61          $2,550,000.00

          Finance                                              7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
          Creditor's mailing address
                                                               Describe the lien
          Attn: Office of Counsel
          Building 9
          W.A. Harriman Campus                                 Is he creditor an insider or related party?
                                                               l. ed No
          Albany, NY 12240
                                                                ❑ Yes.
          Creditor's email address, if known
                                                               Is anyone else liable on this claim?
                                                                   No
          Date debt was incurred       08/07/2018              CI Yes. Fill out Schedule H: Codebtors (Official Form 206H).
          Last 4 digits of account                           As of the petition filing date, the claim is:
          number                                             Check all that apply.
                                                             ❑ Contingent
          Do multiple creditors have an interest in the same ❑ Un liquidated
          property?                                             Disputed
          ❑ No.

          RYes. Have you already specified the relative
                 priority?

              ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
              AYes. The relative priority of creditors is
                    specified on lines       2.1


          Remarks: Tioga County Clerk's Office Instrument #2018-00001347




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 11 of 18
                Case 20-31222-5                     Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                               Document      Page 26 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name


 Part 1: Additional Page                                                                                                     Column A                  Column B
                                                                                                                             Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 Page-                                                                                                                       value of collateral.      claim

Ell Creditor's name
    New York State Department of Taxation and
                                                               Describe debtor's property that is subject to a lien
                                                              Two (2) Hotels plus land under restaurant
                                                                                                                                           $2,061.18          $2,550,000.00

         Finance                                              7666 State Route 434 # 7662 Apalachin, NY
                                                              13732-3525
         Creditor's mailing address
                                                               Describe the lien
         Attn: Office of Counsel
         Building 9
         W.A. Harriman Campus                                 islhe creditor an insider or related party?
                                                                  No
         Albany, NY 12240
                                                               LI yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              Ri No
         Date debt was incurred        10/09/2018             D yes. Fill out Schedule H: Codebtors (Official Form 206H).

         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑ Contingent
         Do multiple creditors have an interest in the same ❑ Unliquidated
         property?                                             Disputed
         ❑ No.

         RlYes. Have you already specified the relative
                priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             RlYes. The relative priority of creditors is
                    specified on lines        2.1


         Remarks: Tioga County Clerk's Office Instrument #2018-00001680




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 12 of 18
                 Case 20-31222-5                     Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                                            Desc Main
                                                                Document      Page 27 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name



 Part 1: Additional Page                                                                                                     Column A                   Column B
                                                                                                                             Amount of claim            Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the          that supports this
 Page.                                                                                                                       value of collateral.       claim
131:1 Creditor's name                                          Describe debtor's property that is subject to a lien
                                                                                                                                          $24,848.98           $2,550,000.00
         New York State Department of Taxation and             Two (2) Hotels plus land under restaurant
         Finance                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525

         Creditor's mailing address
                                                               Describe the lien
         Attn: Office of Counsel
         Building 9
         W.A. Harriman Campus                                  Is he creditor an insider or related party?
                                                                O No
         Albany, NY 12240
                                                               ❑ Yes.
         Creditor's email address, if known
                                                               Is anyone else liable on this claim?
                                                               OCJ No
         Date debt was incurred         11/20/2018             LI Yes. Fill out Schedule H: Codebtors (Official Form 206H).

         Last 4 digits of account                              As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑ Contingent
         Do multiple creditors have an interest in the same D Unliquidated
         property?
                                                            WIDisputed
         ❑ No.

         4.1Yes. Have you already specified the relative
                 priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             9:1Yes. The relative priority of creditors is
                     specified on lines       2.1


         Remarks: Tioga County Clerk's Office Instrument #2018-00001890




Official Form 2060                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 13 of 18
                Case 20-31222-5                    Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                            Desc Main
                                                               Document      Page 28 of 73


Debtor        The Everest Hotel Group, LLC                                                                           Case number (if known)
             Name



 Part 1: Additional Page                                                                                                    Column A                   Column B
                                                                                                                            Amount of claim            Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the          that supports this
 Page.                                                                                                                      value of collateral.       claim

EN       Creditor's name
         New York State Department of Taxation and
                                                              Describe debtor's property that is subject to a lien
                                                              Two (2) Hotels plus land under restaurant
                                                                                                                                          $7,890.83           $2,550,000.00

         Finance                                              7666 State Route 434 # 7662 Apalachin, NY
                                                              13732-3525

         Creditor's mailing address
                                                              Describe the lien
         Attn: Office of Counsel
         Building 9
         W.A. Harriman Campus                                 Is he creditor an insider or related party?
                                                              0 No
         Albany, NY 12240
                                                              ❑ Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                                  No
         Date debt was incurred       03/30/2019               LI yes. Fill out Schedule H: Codebtors (Official Form 206H).

         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑ Contingent
         Do multiple creditors have an interest in the same ❑ Unliquidated
         property?                                             Disputed
         LI No.

         SZYes. Have you already specified the relative
                priority?

             liNo. Specify each creditor, including this
                    creditor, and its relative priority.
             OYes. The relative priority of creditors is
                    specified on lines       2.1


         Remarks: Tioga County Clerk's Office Instrument #2019-00000471




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 14 of 18
                 Case 20-31222-5                    Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                     Desc Main
                                                                   Document      Page 29 of 73

Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name



 Part 1: Additional Page                                                                                                     Column A                  Column
                                                                                                                             Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 Page.                                                                                                                       value of collateral.      claim

 2.16    Creditor's name                                       Describe debtor's property that is subject to a lien
                                                                                                                                          $39,514.17            $2,550,000.00
         Rug Fair Commercial and Industrial, Inc.              Two (2) Hotels plus land under restaurant
                                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
         Creditor's mailing address
         3646 George F. Highway                                Describe the lien
         Endicott, NY 13760                                    Mechanic's Lien - Expired

         Creditor's email address, if known                    I     he creditor an insider or related party?
                                                               i No
                                                               0 yes .
         Date debt was incurred        01/23/2018
                                                               Is anyone else liable on this claim?
         Last 4 digits of account                                  No
         number                                                ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).

         Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
         property?                                          Check all that apply.
         ❑ No.                                              ❑ Contingent
                                                            ❑ Unliquidated
         0Yes. Have you already specified the relative      RIDisputed
                priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             OYes. The relative priority of creditors is
                    specified on lines      2.1


         Remarks: Tioga County Clerk's Office Instrument #2018-00000287



         Creditor's name                                       Describe debtor's property that is subject to a lien
                                                                                                                                         $47,704.52           $2,550,000.00
         Tioga County Treasurer                                Two (2) Hotels plus land under restaurant
                                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
         Creditor's mailing address
         56 Main Street Suite 5                                Describe the lien
         Owego, NY 13827                                       Warrant

         Creditor's email address, if known                    Is he creditor an insider or related party?
                                                               6L1 No
                                                               ❑ Yes.
         Date debt was incurred        04/03/2018
                                                               Is anyone else liable on this claim?
         Last 4 digits of account                              RINo
         number                                                Dyes. Fill out Schedule H: Codebtors (Official Form 206H).

         Do multiple creditors have an interest in the sam e As of the petition filing date, the claim is:
         property?                                           Check all that apply
         ❑ No.                                                 ❑ Contingent
                                                               ❑ Unliquidated
         lilYes. Have you already specified the relative       Ri Disputed
                 priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             RlYes. The relative priority of creditors is
                    specified on lines       2.1




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 15 of 18
                Case 20-31222-5                     Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                                Document      Page 30 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number   (if known)
             Name



 Part 1: Additional Page                                                                                                    Column A                  Column B
                                                                                                                            Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the         that supports this
 Page.                                                                                                                      value of collateral.      claim

         Remarks: Tioga County Cleric's Office Instrument #2018-00000527



NJ Creditor's name                                             Describe debtor's property that is subject to a lien
                                                                                                                                      $2,017,000.00          $2,550,000.00
         U.S. Small Business Administration                    Two (2) Hotels plus land under restaurant
                                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
         Creditor's mailing address
         224 Harrison Street Suite 506                         Describe the lien
         Syracuse, NY 13202                                    Mortgage

         Creditor's email address, if known                    Is    creditor an insider or related party?
                                                               ha No
                                                               ❑ Yes.
         Date debt was incurred        09/10/2012
                                                               Is anyone else liable on this claim?
         Last 4 digits of account                              LI No
         number                                                es. Fill out Schedule H: Codebtors (Official Form 206H).
                                                               OY

         Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
         property?                                          Check all that apply.
         ❑ No.                                              ❑ Contingent
                                                            DUnliquidated
         RiYes. Have you already specified the relative     ODisputed
                priority?

             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             SA Yes. The relative priority of creditors is
                    specified on lines        2.1


         Remarks: Tioga County Clerk Office Instrument #2014-00000309




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 16 of 18
                Case 20-31222-5                     Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                Document      Page 31 of 73


Debtor        The Everest Hotel Group, LLC                                                                            Case number (if known)
             Name



 Part 1: Additional Page                                                                                                     Column A                 Column B
                                                                                                                             Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the        that supports this
 Page.                                                                                                                       value of collateral.     claim

2.19     Creditor's name                                       Describe debtor's property that is subject to a lien
                                                                                                                                      $3,915,726.29          $2,550,000.00
         VISIONS Federal Credit Union                          Two (2) Hotels plus land under restaurant
                                                               7666 State Route 434 # 7662 Apalachin, NY
                                                               13732-3525
         Creditor's mailing address
         24 McKinley Avenue                                    Describe the lien
         Endicott, NY 13760                                    First Mortgage, Assignment of Leases & UCC-1
                                                               Filings
         Creditor's email address, if known
                                                               Is he creditor an insider or related party?
                                                               ha No
         Date debt was incurred        02/28/2005              ❑ Yes.

         Last 4 digits of account                              Is anyone else liable on this claim?
         number                                                ❑ No
                                                               V./ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Do multiple creditors have an interest in the same
         property?                                          As of the petition filing date, the claim is:
         ❑ No.                                              Check all that apply.
                                                            ❑ Contingent
         OLI Yes. Have you already specified the relative   ❑ Unliquidated
                  priority?                                 ODisputed
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority
             lilYes. The relative priority of creditors is
                      specified on lines      2.1


         Remarks: Tioga County Clerk's Office Instrument #2005-00118065-001




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 17 of 18
               Case 20-31222-5                  Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                    Desc Main
                                                              Document      Page 32 of 73


Debtor      The Everest Hotel Group, LLC                                                                         Case number (if known)
           Name

 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

      Name and address                                                                                         On which line in Part 1    Last 4 digits of
                                                                                                               did you enter the related account number for
                                                                                                               creditor?                  this entity

     Jaclyn A. Weber-Cantrell, Esq.
                                                                                                               Line    2.6
     Counsel for Lift Forward
     Aldridge Pite, LLP
     40 Marcus Drive Suite 200
     Melville, NY 11747

     Nancy Caple -District Counsel for U.S. Small Business Administration Syracuse District
                                                                                                               Line    2.18
     Office
     224 Harrison Street Suite 506
     Syracuse, NY 13202

     William M. Thomas
                                                                                                               Line    2.19
     Counsel for VISIONS
     Aswald & Ingraham, LLP
     46 Front Street
     Binghamton, NY 13905




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 18 of 18
                Case 20-31222-5                    Doc 1            Filed 12/01/20 Entered 12/01/20 15:59:53                                Desc Main
                                                                    Document      Page 33 of 73


 Fill in this information to identify the case:

 Debtor name                             The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                  Northern District of New York


 Case number (if known)                                                                                                                  ❑ Check if this is an
                                                                                                                                           amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑ No. Go to Part 2.
        21Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
     priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                   Total claim                    Priority amount

1311 Priority creditor's name and mailing address                 As of the petition filing date, the claim is:
                                                                  Check all that apply
                                                                                                                  unknown                         unknown
       Internal Revenue Service
                                                                      Contingent
       Centralized Insolvency Operation                           ❑ Unliquidated
       P.O. Box 7346                                              1211 Disputed

       Philadelphia, PA 19101-7346                                Basis for the Claim:

       Date or dates debt was incurred
                                                                  Is the claim subject to offset?
                                                                      No
       Last 4 digits of account                                   ❑ Yes
       number _
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)

EMI Priority creditor's name and mailing address                  As of the petition filing date, the claim is:
                                                                  Check all that apply
                                                                                                                  unknown                         unknown
       New York State Department of Taxation &
       Finance                                                     J  Contingent
                                                                     Unliquidated
       Bankruptcy Section
                                                                  ❑ Disputed
       P.O. Box 5300
                                                                  Basis for the Claim:
       Albany, NY 12205-0300

       Date or dates debt was incurred                            Is the claim subject to offset?
                                                                  /21 No
                                                                  ❑ Yes
       Last 4 digits of account
       number__ _
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 9
                 Case 20-31222-5                     Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                                 Document      Page 34 of 73


Debtor         The Everest Hotel Group, LLC                                                                           Case number (if known)
              Name

    Part 2: List All Creditors with NONPRIORITY Unsecured Claims

    3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
         and attach the Additional Page of Part 2.

                                                                                                                                               Amount of claim

▪      Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:                   $2,614.15
       American Hotel Register (RMC)                                            Check all that apply.
                                                                                 ❑ Contingent
       100 South Milwaukee Avenue                                                ❑ Unliquidated
                                                                                 Ed Disputed
       Vernon Hills, IL 60061
                                                                                Basis for the claim:
                                                                                Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                 • No
       Last 4 digits of account number               4 3 9 0                     ❑ Yes

Eig    Nonpriority creditor's name and mailing address
        Barbara Ann Smith
                                                                                As of the petition filing date, the claim is:
                                                                                Check all that apply.
                                                                                                                                                unknown

                                                                                 ❑ Contingent
       120 Springlakes Drive                                                     ❑ Unliquidated
                                                                                 121 Disputed
       Augusta, GA 30907
                                                                                Basis for the claim:
                                                                                Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                121 No
       Last 4 digits of account number                                          ❑ Yes

▪      Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:                   unknown
        Beth Ann Smith, Esq.                                                    Check all that apply
                                                                                ❑ Contingent
       3540 Wheeler Road Suite 611                                              ❑ Unliquidated
                                                                                • Disputed
       Augusta, GA 30909
                                                                                Basis for the claim .
                                                                                Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                • No
       Last 4 digits of account number                                          ❑ Yes


m      Nonpriority creditor's name and mailing address
       Choice Hotel International Inc.
                                                                                As of the petition filing date, the claim is:
                                                                                Check all that apply
                                                                                ❑ Contingent
                                                                                                                                                $104,926.97



       1 Choice Hotel Circle                                                    ❑ Unliquidated
                                                                                • Disputed
       Rockville, MD 20850
                                                                                Basis for the claim .
                                                                                Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                • No
       Last 4 digits of account number               Y 3 2 3                    ❑ Yes

Era Nonpriority creditor's name and mailing address                             As of the petition filing date, the claim is:                   $257,610.97
      Choice Hotel International Inc.                                           Check all that apply.
                                                                                ❑ Contingent
       1 Choice Hotel Circle                                                    ❑ Unliquidated
                                                                                ▪ Disputed
       Rockville, MD 20850
                                                                                Basis for the claim .
                                                                                Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                ▪ No
       Last 4 digits of account number               Y 5 5 0                    ❑ Yes




Official Form 206E/F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                                     page 2 of 9
                Case 20-31222-5                Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                    Desc Main
                                                             Document      Page 35 of 73


Debtor        The Everest Hotel Group, LLC                                                                      Case number (if known)
             Name




 Part 2: Additional Page

 3.6     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $32.57
         Commtrak                                                          Check all that apply.
                                                                           U Contingent
         17493 Nassau Commons                                              LI Unliquidated
                                                                           ▪ Disputed
         Lewes, DE 19958
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           O No
         Last 4 digits of account number        1 2 4 1                    1:1 Yes
       Remarks: Invoice No. is being used as Account Number here.

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $12,783.20
         Elan Financial Services                                           Check all that apply.
                                                                           D Contingent
         9321 Olive Boulevard                                              LI Unliquidated
                                                                           ▪ Disputed
         Saint Louis, MO 63132
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           O No
         Last 4 digits of account number        4 1 9 0                    D Yes

113      Nonpriority creditor's name and mailing address
         Fire Alarm Services
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                                                                                          $972.00

                                                                           D Contingent
         500 Seneca Street Ste. 400                                        LI Unliquidated
                                                                           IA Disputed
         Buffalo, NY 14204
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           O No
         Last 4 digits of account number                                   LI Yes
       Remarks: Invoices 32057, 34674 and 37163

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  unknown
3.9
         Gannett Newspapers                                                Check all that apply
                                                                           LI Contingent
         7950 Jones Branch Drive                                           D Unliquidated
                                                                           RI Disputed
         Mc Lean, VA 22102
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           O No
         Last 4 digits of account number        9 5 9 7                    LI Yes
         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $668.10
3.10
         Guest Supply                                                      Check all that apply
                                                                           CI Contingent
         300 Davidson Avenuse                                              O Unliquidated
                                                                           • Disputed
         Somerset, NJ 08873
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           O No
         Last 4 digits of account number        7 9 4 3                    lj Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3 of 9
                Case 20-31222-5                Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                            Document      Page 36 of 73


Debtor       The Everest Hotel Group, LLC                                                                      Case number   (if known)
             Name




 Part 2: Additional Page

111 Nonpriority creditor's name and mailing address
    Internal Revenue Service
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                                                                                           unknown

                                                                           ❑ Contingent
         Centralized Insolvency Operation                                  ❑ Unliquidated
                                                                           ❑ Disputed
         P.O. Box 7346
                                                                           Basis for the claim .
         Philadelphia, PA 19101-7346                                       Is the claim subject to offset?
                                                                           A   No
         Date or dates debt was incurred                                   ❑ Yes

         Last 4 digits of account number

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $852.12
         Johnson Controls                                                  Check all that apply
                                                                           ❑ Contingent
         7612 Main Street-Fishers Suite 1                                  ❑ Unliquidated
                                                                           A Disputed
         Victor, NY 14564
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A    No
         Last 4 digits of account number        2 2 9 6                    ❑ Yes

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $628.04
         Kone Inc.                                                         Check all that apply
                                                                           ❑ Contingent
         4225 Naperville Road                                              ❑ Unliquidated
                                                                             Disputed
         Lisle, IL 60532
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A   No
         Last 4 digits of account number        5 4 3 9                    ❑ Yes


so       Nonpriority creditor's name and mailing address
         New Jersey EZ Pass
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                           ❑ Contingent
                                                                                                                                           $53.60



         375 McCarter Highway                                              ❑ Unliquidated
                                                                           66 Disputed
         Newark, NJ 07114
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A    No
         Last 4 digits of account number                                   ❑ Yes
      :Remarks: US License Plate No. JCJ4203

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   unknown
®        New York State Department of Taxation and Finance                 Check all that apply
                                                                           ❑ Contingent
         Attn: Office of Counsel                                           ❑ Unliquidated
         Building 9                                                        66 Disputed

         W.A. Harriman Campus                                              Basis for the claim .
                                                                           Is the claim subject to offset?
         Albany, NY 12240
                                                                           A    No
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number        2 9 3 2
         Remarks: Tax ID XX-XXXXXXX, Assessment ID 05122932



Official Form 206E1F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4 of 9
                Case 20-31222-5                Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                    Desc Main
                                                            Document      Page 37 of 73


Debtor        The Everest Hotel Group, LLC                                                                     Case number (if known)
             Name




 Part 2: Additional Page

 3.16 Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:                 $12,562.41
         New York State Department of Taxation and Finance                 Check all that apply
                                                                           D Contingent
         Attn: Office of Counsel                                           LI Unliquidated
         Building 9                                                        SZI Disputed

         W.A. Harriman Campus                                              Basis for the claim .
                                                                           Is the claim subject to offset?
         Albany, NY 12240
                                                                           • No
                                                                           1:1 Yes
         Date or dates debt was incurred

         Last 4 digits of account number        7 1 7 1
         Remarks: Tax ID 11 3742206, Assessment ID 05157171
                            -




         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $290.00
         New York State Department of Transportation                       Check all that apply
                                                                           1:1 Contingent
         50 Wolf Road                                                      LI Unliquidated
                                                                           RI Disputed
         Albany, NY 12232
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ▪ No
         Last 4 digits of account number        8 4 3 2                    LI Yes
         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $289.63
         NYSEG                                                             Check all that apply
                                                                           LI Contingent
         152 Border City Road                                              LI Unliquidated
                                                                           0 Disputed
         Geneva, NY 14456
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           • No
         Last 4 digits of account number        2 2 1 5                    CI Yes

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $240.73
3.19                                                                       Check all that apply
         NYSEG
                                                                           CI Contingent
         152 Border City Road                                              LI Unliquidated
                                                                           LI Disputed
         Geneva, NY 14456
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           • No
         Last 4 digits of account number        2 2 2 3                    LI Yes
         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $2,741.78
3.20                                                                       Check all that apply
         NYSEG
                                                                           1:1 Contingent
         152 Border City Road                                              1:1 Unliquidated
                                                                           LI Disputed
         Geneva, NY 14456
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ELI No
         Last 4 digits of account number        8 0 7 9                    LI Yes




Official Form 206E/F                                       Schedule EIF: Creditors Who Have Unsecured Claims                                          page 5 of 9
                Case 20-31222-5                 Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                    Desc Main
                                                             Document      Page 38 of 73


Debtor        The Everest Hotel Group, LLC                                                                      Case number (if known)
              Name




 Part 2: Additional Page

IEE      Nonpriority creditor's name and mailing address
         Peretore Accounting LLC
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                                                                                          $2,595.00

                                                                           ❑ Contingent
         2701 North Street                                                 ❑ Unliquidated
                                                                           A Disputed
         Endicott, NY 13760
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           SZI No
         Last 4 digits of account number                                   ❑ Yes

Egg      Nonpriority creditor's name and mailing address
         Sam's Club
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                                                                                          $8,300.00

                                                                           ❑ Contingent
         2101 SE Simple Savings Drive                                      ❑ Unliquidated
                                                                           • Disputed
         Bentonville, AR 72716-0745
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A No
         Last 4 digits of account number                                   ❑ Yes

El       Nonpriority creditor's name and mailing address
         Single Source RGI
                                                                           As of the petition filing date, the claim is:
                                                                           Check all that apply.
                                                                                                                                          $96.48

                                                                           ❑ Contingent
         1600 Genesee Street 633                                           ❑ Unliquidated
                                                                           • Disputed
         Kansas City, MO 64102
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A No
         Last 4 digits of account number        N U 0 2                    ❑ Yes

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $16,000.00
         Spectrum                                                          Check all that apply
                                                                           ❑ Contingent
         400 Atlantic Street Floor 10                                      ❑ Unliquidated
                                                                           A Disputed
         Stamford, CT 06901
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           A No
      Last 4 digits of account number           3 8 0 1                    ❑ Yes

®Nonpriority creditor's name and mailing address                           As of the petition filing date, the claim is:                  $22,395.61
      Spectrum                                                             Check all that apply.
                                                                           ❑ Contingent
         400 Atlantic St., Floor 10                                        ❑ Unliquidated
                                                                           A Disputed
         Stamford, CT 06901
                                                                           Basis for the claim .
                                                                           Is the claim subject to offset?
      Date or dates debt was incurred
                                                                           A No
      Last 4 digits of account number           4 3 0 3                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6 of 9
                Case 20-31222-5                Doc 1             Filed 12/01/20 Entered 12/01/20 15:59:53                                   Desc Main
                                                                 Document      Page 39 of 73


Debtor        The Everest Hotel Group, LLC                                                                         Case number (if known)
             Name




 Part 2: Additional Page

 3.26 Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:                 $8,487.71
         Town of Owego Utilities                                               Check all that apply.
                                                                               1:1 Contingent
         2354 NY-434                                                           ❑ Unliquidated
                                                                                   Disputed
         Apalachin, NY 13732
                                                                               Basis for the claim .
                                                                               Is the claim subject to offset?
         Date or dates debt was incurred
                                                                               121 No
         Last 4 digits of account number        1   7      0    2              ❑ Yes

         Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                 $13,154.17
         Workers Compensation Board of New York State                          Check all that apply.
                                                                               ❑ Contingent
         20 Park St                                                            ❑ Unliquidated
                                                                                 Disputed
         Albany, NY 12207-1611
                                                                               Basis for the claim .
                                                                               Is the claim subject to offset?
         Date or dates debt was incurred
                                                                               SZI No
         Last 4 digits of account number        4   1   3       5              ❑ Yes




Official Form 206E/F                                           Schedule EIF: Creditors Who Have Unsecured Claims                                          page 7 of 9
                Case 20-31222-5                   Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                                Document      Page 40 of 73


Debtor        The Everest Hotel Group, LLC                                                                        Case number    (if known)
             Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Nam and mailing address                                                        On which line in Part 1 or Part 2 is the related           Last 4 digits of
                                                                                        creditor (if any) listed?                                  account number,
                                                                                                                                                   if any

 4.1     David C. Temes                                                               Line 3.3

         Counsel for Beth Ann Smith and Rajumanaar                                    ❑ Not listed. Explain




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 8 of 9
                Case 20-31222-5              Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53                                Desc Main
                                                       Document      Page 41 of 73


Debtor        The Everest Hotel Group, LLC                                                         Case number    (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


   . Add the amounts of priority and nonpriority unsecured claims.



                                                                                                   Total of claim amounts



  5a.    Total claims from Part 1                                                 5a.               $0.00




  5b. Total claims from Part 2                                                    5b.               $468,295.24




  5c.    Total of Parts 1 and 2                                                   5c.               $468,295.24
         Lines 5a + 5b = 5c.




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9 of 9
                Case 20-31222-5                    Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                                  Document      Page 42 of 73


 Fill in this information to identify the case:

 Debtor name                             The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                  Northern District of New York


 Case number    (if known)*                                       Chapter 11                                                                     ❑ Check if this is an
                                                                                                                                                   amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                          12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.  Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
       RI Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AB: Assets - Real and Personal Property (Official Form 206A/B).
 2. List all contracts and unexpired leases                                                      State the name and mailing address for all other parties with whom the
                                                                                                 debtor has an executory contract or unexpired lease

        State what the contract or lease is
                                                  Perkins Restaurant and Bakery                   Rajumaanar Enterprises Corporation
2.1     for and the nature of the debtor's
        interest                                                                                  do David Temes, Esq. Lynn D'Elia Temes & Stanczyk

        State the term remaining                                                                  100 Madison St. Suite 1095
                                                  0 months
                                                                                                  Syracuse, NY 13202
        List the contract number of any
        government contract

       State what the contract or lease is        Sale of Two Hotels                              Kristen Patel
2.2 for and the nature of the debtor's
       interest                                                                                   do Johnson Sinsoni, Esq. Barclay Damon LLP

        State the term remaining                                                                  125 East Jefferson Street
                                                  0 months
                                                                                                  Syracuse, NY 13202
        List the contract number of any
        government contract

        State what the contract or lease is
                                                  Sale of Perkins Restaurant and Bakery           Rackley S. Wren
2.3     for and the nature of the debtor's
        interest                                                                                  do David Temes, Esq.

        State the term remaining                                                                  100 Madison St. Suite 1905
                                                  0 months
                                                                                                  Syracuse, NY 13202
        List the contract number of any
        government contract

       State what the contract or lease is
2.4 for and the nature of the debtor's
       interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor's
        interest

        State the term remaining

        List the contract number of any
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                        page 1 of 1
                Case 20-31222-5                            Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53                                Desc Main
                                                                     Document      Page 43 of 73


 Fill in this information to identify the case:

 Debtor name                             The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                  Northern District of New York


 Case number (if known)'                                                                                                                   ❑ Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        a,. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        0Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                          COIumn 2: Creditor

            Name                                   Mailing Address                                                                                     Check all schedules
                                                                                                                     Name
                                                                                                                                                       that apply:

  2.1     Khan, Khazanda Amin                     753 Foster Valley Rd.                                              VISIONS Federal Credit Union        OD
                                                  Street
                                                                                                                                                         ❑ E/F
                                                                                                                                                         LIG
                                                  Owego, NY 13827
                                                  City                                State         ZIP Code
                                                                                                                     LiftForward, Inc.                       D
                                                                                                                                                         ❑ E/F
                                                                                                                                                         LIG

                                                                                                                     U.S. Small Business                     D
                                                                                                                     Administration
                                                                                                                                                             E/F
                                                                                                                                                         LIG

                                                                                                                     New York Business Development 0 D
                                                                                                                     Corporation                         ❑
                                                                                                                                                     E/F




  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                             page 1 of 2
                Case 20-31222-5                   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53                                 Desc Main
                                                          Document      Page 44 of 73


Debtor      The Everest Hotel Group, LLC                                                                  Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2 Creditor

         Name                        Mailing Address                                                                                   Check all schedules
                                                                                                          Name
                                                                                                                                       that apply:

  2.4
                                           Street




                                           City                                State        ZIP Code




  2.5
                                           Street




                                           City                                State        ZIP Code




  2.6
                                           Street




                                           City                                State        ZIP Code




Official Form 206H                                                    Schedule H: Codebtors                                                      page 2 of 2
                Case 20-31222-5                    Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                       Desc Main
                                                                  Document      Page 45 of 73



 Fill in this information to identify the case:

 Debtor name                            The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                  Northern District of New York


 Case number (if known)'                                          Chapter 11                                                   ❑ Check if this is an
                                                                                                                                 amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                         12/15

 Part 1: Summary of Assets



  1. Schedule A/B: Assets- Real and Personal Property (Official Form 206A/B)

    la. Real Property:
         Copy line 88 from Schedule A/B                                                                                                                $2,550,000.00


    lb. Total personal property:
         Copy line 91A from Schedule A/B                                                                                                                    $265.46

    1 c. Total of all property:
         Copy line 92 from Schedule A/B                                                                                                            $2,550,265.46




   Part 2:     Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                                                    $7,004,338.24



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F                                                                                       $0.00


    3b. Total amount of claims of non - priority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F                                                                $468,295.24




 4. Total liabilities                                                                                                                              $7,472,633.48

    Lines 2 + 3a + 3b




Official Form 206Sum                                                   Summary of Assets and Liabilities for Non-Individuals                                   page 1
                 Case 20-31222-5                       Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                Desc Main
                                                                     Document      Page 46 of 73


  Fill in this information to identify the case:

 Debtor name                              The Everest Hotel Group, LLC

 United States Bankruptcy Court for the:
                                   Northern District of New York


 Case number (if known•                                                                                                                   ❑ Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                               04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name
and case number (if known).



 Part 1: Income


 1 . Gross revenue from business

     ptJ None


           Identify the beginning and ending dates of the debtor's fiscal year, which may          Sources of revenue                       Gross revenue
           be a calendaryear
                                                                                                   Check all that apply                     (before deductions and
                                                                                                                                            exclusions)

         From the beginning of the                                                                 ❑ Operating a business
         fiscal year to filing date:               From 01/01/2020       to Filing date
                                                                                                   ['Other
                                                         MM/ DD/ YYYY


         For prior year:                           From 01/01/2019       to        12/31/2019     ❑ Operating a business
                                                         MM/ DD/ YYYY              MM/ DD/ YYYY   ❑ Other


         For the year before that:                 From 01/01/2018       to        12/31/2018     ❑ Operating a business
                                                         MM/ DD/ YYYY              MM/ DD/ YYYY   ❑ 0ther




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non business income may include interest, dividends, money collected from lawsuits, and royalties. List
                                                                              -


    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None


                                                                                                  Description of sources of revenue         Gross revenue from each
                                                                                                                                            source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

        From the beginning of the
        fiscal year to filing date:            From 01/01/2020          to Filing date
                                                     MM/ DD/ YYYY


        For prior year:                        From 01/01/2019          to 12/31/2019
                                                        MM/ DD/ YYYY              MM/ DD/ YYYY


        For the year before that:              From 01/01/2018          to        12/31/2018
                                                     MM/ DD/ YYYY                 MM/ DD/ YYYY




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1
                    Case 20-31222-5                  Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                           Desc Main
                                                                    Document      Page 47 of 73


Debtor            The Everest Hotel Group, LLC                                                                             Case number    (if known)
                  Name




 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases
    ga ses filed on or after the date of adjustment.)
         s



        Creditor's name and address                               Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                         Check all that apply

 3.1                                                                                                                     CI Secured debt
         Creditor's name
                                                                                                                         ❑ Unsecured loan repayments
                                                                                                                         ❑ Suppliers or vendors
         Street
                                                                                                                         ❑ Services
                                                                                                                         ❑ Other

         City                           State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
       insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
       years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
       in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
       any managing agent of the debtor. 11 U.S.C. § 101(31).
        RI None

        Insider's name and address                                Dates               Total amount or value              Reasons for payment or transfer



 4.1.
         Creditor's name


         Street




         City                           State     ZIP Code

             Relationship to debtor



 5. Repossessions, foreclosures, and retums
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
        SA None

        Creditor's name and address                               Description of the property                                   Date                      Value of property



 5.1.
         Creditor's name


         Street




         City                           State     ZIP Code



Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 2
                     Case 20-31222-5                   Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                          Desc Main
                                                                      Document      Page 48 of 73


Debtor             The Everest Hotel Group, LLC                                                                              Case number (if known)
                   Name


 6. Setoffs
        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
        permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.
        ONone

        Creditor's name and address                                 Description of the action creditor took                        Date action was           AmOunt
                                                                                                                                   taken

 5.1.
          Creditor's name
                                                                    XXXX-
          Street




          City                           State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
    —within 1 year before filing this case.
        ❑ None

 7.1.      Case title                                  Nature of case                           , Court or agency's name and address                         Status of case
          Beth Ann Smith & Barbara Ann                Breach of Contract and other                Supreme Court of The State of New York County             Vi Pending
          Smith v. Rajumaanar Enterprises             claims                                      of Tioga
                                                                                                                                                            ❑Don appeal
          Corporation, The Everest Hotel                                                         Name
          Group, LLC and Khanzada Amin                                                                                                                      ❑ Concluded
                                                                                                  20 Court Street
          Khan                                                                                   Street

                                                                                                  Tioqa County Court House
           Case number                                                                            Owego, NY 13827
                                                                                                 City                           State      ZIP Code
          2019-60708

 7.2.      Case title                                  Nature of case                             COUrt or agency's name and address                         Status of case
          Visions Federal Credit Union v.             Foreclosure                                 Supreme Court of The State of New York County                Pending
          The Everest Hotel Group, LLC,                                                           of Tioga
                                                                                                                                                            Don appeal
          et. al                                                                                 Name
                                                                                                                                                               Concluded
                                                                                                  20 Court Street
                                                                                                 Street
           Case number
                                                                                                  Tioqa County Court House
          2019-60597                                                                              Owego, NY 13827
                                                                                                 City                           State     ZIP Code

 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
           None




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                               page 3
                    Case 20-31222-5                  Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                           Desc Main
                                                                   Document      Page 49 of 73


Debtor            The Everest Hotel Group, LLC                                                                           Case number (if known)
                  Name


 8.1.     Custodian's name and address                           DeScription of the proPerty                            : Value


         Custodian's name
                                                                  ase title                                              Court name and address
         Street
                                                                                                                        Name

                                                                 Case number                                            Street
         City                          State     ZIP Code



                                                                 Date of order or assignment                            City                           State    ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
        RI None

 9.1      Recipient's name and address                           Description of the gifts or contributions                       Dates given           Value


         Recipients name


         Street




         City                          State     ZIP Code


          Recipient's relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
         Vi None

         Description of the property lost and how the loss          Amount of payments received for the loss                           Date of loss      Value of property
         occurred                                                                                                                                        lost
                                                                    If you have received payments to cover the loss, for
                                                                    example, from insurance, government compensation, or
                                                                    tort liability, list the total received.
                                                                    List unpaid claims on Official Form 106A/B (Schedule AA3:
                                                                    Assets — Real and Personal Property).



 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
         ❑   None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 4
                   Case 20-31222-5                 Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                                  Document      Page 50 of 73


Debtor           The Everest Hotel Group, LLC                                                                            Case number (if known)
                 Name


 11.1.     Who was paid or who received the transfer?               If not money describe any property transferred                  Dates                Total amount or
                                                                                                                                                         value                  •

           Harris Beach PLLC                                        Retainer                                                       08/21/2021                       $2,500.00
                                                                    Retainer                                                       09/06/2019                       $5,000.00
           Address                                                  Payment                                                        01/29/2020                       $3,000.00
          333 W. Washington Street Ste. 200                         Retainer                                                       08/27/2020                       $6 000.00
          Street
                                                                    Payment towards Chapter 11 Filing                              08/27/2020                       $6,000.00

          Syracuse, NY 13202
          City                         State     ZIP Code


           Email or website address

          wkinsellaaharrisbeach.com

           Who made the payment, if not debtor?




 11. 2.    Who was paid or who received the transfer?               If not money describe any property transferred                  Dates                Total amount or
                                                                                                                                                         value

          Harris Beach PLLC                                         Attorney's Fee                                                 12/1/2020                            $0.00


           Address

          333 W. Washington Street
          Street


          Syracuse, NY 13202
          City                         State     ZIP Code


           Email or website address



           Who made the payment, if not debtor?

          Raiumanaar



 12. Self settled trusts of which the debtor is a beneficiary
            -



      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
      or similar device.
      Do not include transfers already listed on this statement.
           None



 12.1.      Name of trust or device                               Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                                 were made               value




            Trustee




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                  page 5
                    Case 20-31222-5                Doc 1        Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                                Document      Page 51 of 73


Debtor            The Everest Hotel Group, LLC                                                                      Case number (if known)
                  Name


 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
         RI None



 13.1. .Who received the transfer?                             Description of property transferred or payments               Date transfer        Total amount or
                                                               received or debts paid in exchange                            was made             value




            Address


           Street




           City                           State   ZIP Code


            Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
         IADoes not apply


    Address                                                                                                      Dates of occupancy


 14.1.
                                                                                                                From                      To
           Street




           City                           State   ZIP Code




 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
         RiNo. Go to Part 9.
         LI Yes. Fill in the information below.




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
                     Case 20-31222-5                   Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                    Desc Main
                                                                     Document      Page 52 of 73


Debtor            The Everest Hotel Group, LLC                                                                          Case number (if known)
                  Name


            Facility name and address                          Nature of the business operation, including type of services the           If debtor provides meals
                                                               debtor provides                                                            and housing, number of
                                                                                                                                          patients in debtor's care
 15.1.
           Facility name


           Street
                                                               Location where patient records are maintained(if different from facility    How am records kept?
                                                               address). If electronic, identify any service provider.
           City                        State    ZIP Code                                                                                  Check all that apply:
                                                                                                                                          ❑ Electronically
                                                                                                                                          ❑ Paper


 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
         U No.
         RlYes. State the nature of the information collected and retained. Guests' names addresses and payment information
                    Does the debtor have a privacy policy about that information?
                    U No
                    VlYes


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
         911No. Go to Part 10.
     ales. Does the debtor serve as plan administrator?
                    ❑ No. Go to Part 10.
                    ❑ Yes. Fill in below:

                         Name of plan                                                                      EmPloyer identification number of the plan

                                                                                                            EIN:

                         Has the plan been terminated?
                         U No
                         ❑ Yes


 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     SA None


    Financial institution name and address                      Last 4 digits of account       Type of account            Date account was             Last balance
                                                                n umber
                                                                _                                                         closed, sold, moved,         before closing
                                                                                                                          or transferred               or transfer




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
                     Case 20-31222-5                 Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                          Desc Main
                                                                    Document      Page 53 of 73


Debtor             The Everest Hotel Group, LLC                                                                            Case number (if known)
                 Name



 18.1                                                                                           ❑ Checking
          Name
                                                                                                ❑ Savings
                                                                                                ['Money market
          Street
                                                                                                ❑ Brokerage
                                                                                                ❑ Other

          City                        State ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        gi None

 19 1      Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                              still have it?

                                                                                                                                                          ❑ No
          Name
                                                                                                                                                          ❑ yes
          Street

                                                               Address

         City                         State    ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        WI None

 20.1      Facility name and address                            Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                              still have it?

                                                                                                                                                             ❑    No
         Name
                                                                                                                                                             ❑    Yes
         Street

                                                               Address

         City                         State ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        pV None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 8
                  Case 20-31222-5                   Doc 1           Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                    Document      Page 54 of 73


Debtor          The Everest Hotel Group, LLC                                                                             Case number (if known)
                Name


    Owner's name and address                                   Location of the property                     Description of the property                    Value


   Name


   Street




   City                             State ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
          m Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
          m Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
             Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
             substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
           No
     D Yes. Provide details below.



    Case title                                        Court or agency name and address                     Nature of the case                             Status of case

                                                                                                                                                       ❑ Pending
                                                     Name
                                                                                                                                                         ❑ On appeal
    Case number
                                                                                                                                                         ['Concluded
                                                     Street




                                                    City                           State ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
           No
     Li Yes. Provide details below.




    Site name and address                             Governmental unit name and address                   Environmental law, if known                    Date of notice


   Name                                              Name


   Street                                            Street




   City                      State ZIP Code         City                           State ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
           No
     LI Yes. Provide details below.




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 9
                       Case 20-31222-5                Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                     Document      Page 55 of 73


Debtor               The Everest Hotel Group, LLC                                                                         Case number   (if known)
                 Name


     Site name and address                             Governmental unit name and address                  Environmental law, if known                    Date of notice


    Name                                              Name


    Street                                            Street




   City                          State ZIP Code       City                          State     ZIP Code




 Part 13: Details About the Debtor's Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
        even if already listed in the Schedules.
         ❑ None



           Business name and address                         Describe the nature of the business                   Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN   .



 25.1.
           Rajumaanar Enterprises Corporation                                                                     EIN:
          Name

           100 Madison St.                                                                                         Dates business existed
          Street

           do David Temes, Esq. Lynn D'Elia                                                                       From                   To
           Temes & Stanczyk
           Syracuse, NY 13202
          City                       State ZIP Code


 26. Books, records, and financial statements

 26a.    List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
         ❑ lIone

             Name and address                                                                                       Dates of service

 26a.1.      Asif Ghori                                                                                            From                   To 2016
           Name

             25 15 Steinway Street
                 -

           Street



             Astoria, NY 11103
           City                                                   State                     ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a
           financial statement within 2 years before filing.this case.
             RiNone




Official Form 207                                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 10
                    Case 20-31222-5                  Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                  Desc Main
                                                                    Document      Page 56 of 73


Debtor            The Everest Hotel Group, LLC                                                                      Case number (if known)
                Name



             Name and address                                                                                    Dates of service

 26b.1
                                                                                                                 From                 To
           Name


           Street




           City                                                State                      ZIP Code



 26c.      List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
            ❑ None

             Name and address .                                                                                  If any books of account and records are
                                                                                                                 unavailable, explain why
 26c.1
            Khan, Khazanda Amin
           Name

           753 Foster Valley Rd.
           Street


            Owego, NY 13827
           City                                                State                      ZIP Code




 26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
         ViNone

             Name and address

 26d.1

           Name


           Street




           City                                                State                      ZIP Code

 27. Inventories
        Have any inventories of the debtor's property been taken within 2 years before filing this case?
        Ri No
        ❑ Yes. Give the details about the two most recent inventories.


    Name of the person who supervised the taking of the inventory                                    Date of            The dollar amount and basis (cost, market, or
                                                                                                     inventory          other basis) of each inventory




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 11
                   Case 20-31222-5                   Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                         Desc Main
                                                                   Document      Page 57 of 73


Debtor           The Everest Hotel Group, LLC                                                                            Case number (if known)
                 Name




           Name and address of the person who has possession of inventory records

 27.1

          Name


          Street




          City                                           State                  ZIP Code

 28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                  Address                                                       Position and nature of any interest % of interest, if any


    Khan, Khazanda Amin                   753 Foster Valley Rd. Owego, NY 13827                        Owner & Managing Member,                    100.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
        9:1 No
        ❑ Yes. Identify below.

    Name                                                                                                Position and nature of any         Period during which
                                                                                                        interest                           position or interest was held



                                                                                                                                               From
                                                                                                                                              To

 30. Payments, distributions, or withdrawals credited or given to insiders

        Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
        loans, stock redemptions, and options exercised?
           No
        ❑ Yes. Identify below.

           Name and address of recipient                                               Amount of money or                                          Reason for providing
                                                                                       description and value of                                    the value
                                                                                       property

 30.1

          Name


          Street




          City                                         State         ZIP Code


           Relationship to debtor




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 12
               Case 20-31222-5                        Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                 Document      Page 58 of 73


Debtor       The Everest Hotel Group, LLC                                                                            Case number   (if known)
             Name


 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     Ri No
     ❑ Yes. Identify below.

          Name of the parent corporation                                                               Employer Identification number of the parent corporation

                                                                                                        EIN:




 32 Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     Vi No
     l=1 yes. Identify below.

          Name of the pension fund                                                                     Employer Identification number of the pension fund

                                                                                                        EIN:

 Part 14: Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on          12/01/2020
                       MM/ DD/ YYYY




           X     /s/ Khanzada Amin Khan
                Signature of individual signing on behalf of the debtor




                 Position or relationship to debtor
                       Sole & Managing Member




          Printed name                         Khanzada Amin Khan




          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy(Official Form 207) attached?
           U No
           p(J Yes




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 13
                   Case 20-31222-5                       Doc 1         Filed 12/01/20 Entered 12/01/20 15:59:53                                        Desc Main
                                                                       Document      Page 59 of 73


    Fill in this information to identify the case:

    Debtor name                            The Everest Hotel Group, LLC

    United States Bankruptcy Court for the:
                                    Northern District of New York


    Case number (if known)'                                                                                                                        ❑   Check if this is an
                                                                                                                                                       amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                      12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

     Name of creditor and complete                   Name, telephone number,          Nature of the claim     Indicate if      Amount of unsecured claim
     mailing address, including zip code             and email address of             (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                     creditor contact                 debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                      professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                      services, and           or disputed      setoff to calculate unsecured claim.
                                                                                      government
                                                                                                                                Total claim, if     Deduction for        Unsecured
                                                                                      contracts)
                                                                                                                                partially           value of             claim
                                                                                                                                secured             collateral or
                                                                                                                                                    setoff
1      American Hotel Register (RMC)                                                                          Disputed                                                          $2,614.15
       100 South Milwaukee Avenue
       Vernon Hills, IL 60061


       Choice Hotel International Inc.                                                                        Disputed                                                       $257,610.97
       1 Choice Hotel Circle
       Rockville, MD 20850


       Choice Hotel International Inc.                                                                        Disputed                                                       $104,926.97
       1 Choice Hotel Circle
       Rockville, MD 20850


       Elan Financial Services                                                                                Disputed                                                         $12,783.20
       9321 Olive Boulevard
       Saint Louis, MO 63132


       Fire Alarm Services                                                                                    Disputed                                                            $972.00
       500 Seneca Street Ste. 400
       Buffalo, NY 14204


8      Guest Supply                                                                                           Disputed                                                            $668.10
       300 Davidson Avenuse
       Somerset, NJ 08873


7      Johnson Controls                                                                                       Disputed                                                            $852.12
       7612 Main Street-Fishers Suite 1
       Victor, NY 14564


8      Kone Inc.                                                                                              Disputed                                                            $628.04
       4225 Naperville Road
       Lisle, IL 60532




Official Form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
                    Case 20-31222-5                 Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                       Desc Main
                                                                   Document      Page 60 of 73


Debtor            The Everest Hotel Group, LLC                                                                         Case number (if known)
                 Name

        Name of creditor and complete            Name, telephone number,          Nature of the claim     Indicate if      Amount of unsecured claim
        mailing address, including zip code      and email address of             (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                 creditor contact                 debts, bank loans,      contingent,      claim amount If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government
                                                                                                                           Total claim, if     Deduction for        Unsecured
                                                                                  contracts)
                                                                                                                           partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
 ----     New York State Department of                                                                    Disputed                                                        $12,562.41
          Taxation and Finance
          Attn: Office of Counsel Building 9
          W.A. Harriman Campus
          Albany, NY 12240
10        New York State Department of                                                                    Disputed                                                           $290.00
          Transportation
          50 Wolf Road
          Albany, NY 12232

ii        NYSEG                                                                                                                                                            $2,741.78
          152 Border City Road
          Geneva, NY 14456


12        NYSEG                                                                                                                                                              $289.63
          152 Border City Road
          Geneva, NY 14456


13 Peretore Accounting LLC                                                                                Disputed                                                         $2,595.00
          2701 North Street
          Endicott, NY 13760


14 Sam's Club                                                                                             Disputed                                                         $8,300.00
          2101 SE Simple Savings Drive
          Bentonville, AR 72716-0745


15 Spectrum                                                                                               Disputed                                                        $22,395.61
   400 Atlantic St., Floor 10
   Stamford, CT 06901


16 Spectrum                                                                                               Disputed                                                        $16,000.00
   400 Atlantic Street Floor 10
   Stamford, CT 06901


17 Town of Owego Utilities                                                                                Disputed                                                         $8,487.71
         2354 NY-434
         Apalachin, NY 13732


18        U.S. Small Business Administration                                      Mortgage                Disputed            $2,017,000.00       $2,550,000.00          $538,611.95
         224 Harrison Street Suite 506
         Syracuse, NY 13202


19 VISIONS Federal Credit Union                                                   First Mortgage,         Disputed            $3,915,726.29       $2,550,000.00       $3,915,726.29
         24 McKinley Avenue                                                       Assignment of
         Endicott, NY 13760                                                       Leases & UCC-1
                                                                                  Filings

20 Workers Compensation Board of                                                                          Disputed                                                        $13,154.17
   New York State
         20 Park St
         Albany, NY 12207-1611

Official Form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
          Case 20-31222-5               Doc 1       Filed 12/01/20 Entered 12/01/20 15:59:53                          Desc Main
                                                    Document      Page 61 of 73


B2030 (Form 2030)(12/15)


                                             United States Bankruptcy Court
                                                       Northern District of New York

In re
The Everest Hotel Group, LLC                                                                   Case No
Debtor(s)                                                                                      Chapter         11


                                   DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U .S.C. § 329(a) and'Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
    compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
    rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

            For legal services, I have agreed to accept                                                       $0.00
            Prior to the filing of this statement I have received                                             $0.00
            Balance Due                                                                                       $0.00

2. The source of the compensation to be paid to me was:
            ❑   Debtor                         vi Other (specify) Rajumanaar
3. The source of compensation to be paid to me is:
            ❑   Debtor                            Other (specify) Carve our from sale of Real Estate

4.       I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                               CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         12/01/2020                          /s/ Wendy A Kinsella
                         Date                                       Signature of Attorney
                                                                                                   Wendy A Kinsella
                                                                                                 Bar Number: 508699
                                                                                                  Harris Beach PLLC
                                                                                                  Harris Beach PLLC
                                                                                            333 W. Washington Street
                                                                                                Syracuse, NY 13202
                                                                                               Phone: (315) 423-7100

                                                             Harris Beach PLLC
                                                                    Name of law firm
 Case 20-31222-5       Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53           Desc Main
                                 Document      Page 62 of 73


                             Addendum to Attorney Fee Disclosure


       Harris Beach PLLC's ("Harris Beach") general representation of the Everest Hotel
Group, LLC (the "Debtor") has been on-going for approximately 1 1/2 years. The Debtor was
experiencing financial difficulties and its prime secured lender, Visions Federal Credit Union
("Visions") had commenced a foreclosure action. There were various other litigation cases
commenced against the Debtor and its owner/principal, Amin Khan ("Mr. Khan"). The Debtor
sought Harris Beach's representation in the negotiations with Visions and attempts to sell the
Property as a short sale with certain carve outs to obtain the consent of junior lienholders.

        The Debtor had already engaged the services of a real estate broker, Marcus & Millichap
in the hopes of finding a buyer to acquire the Property of the Debtor. After many months of
marketing, the Debtor presented a $4M offer that was acceptable to Visions and the Debtor. With
Visions' approval, Harris Beach negotiated with the various junior lienholders to allow a short
sale without a bankruptcy filing. Extensive work toward a closing, including subdivision
approval, title and survey work and drafting of reciprocal easement agreements, was undertaken
by Thomas P. Rizzuto, Esq. ("Rizzuto"). In spite of tremendous efforts, one junior lienholder
refused to cooperate with the sale, and the buyer walked away. Shortly thereafter, COVID-19 hit
and the hotel's and restaurant's business deteriorated further.

        Marcus & Millichap continued to market the Property for sale. The Debtor was just able
to cover its operating expenses. It had not been paying any debt service to Visions and was
unable to maintain any payment towards the accumulated attorney's fees. Therefore, continued
representation was threatened. At that time, however, two buyers had been located and
negotiations were underway towards a sale of the Debtor's Property that both Visions and the
Debtor could agree to. An asset purchase agreement for the 2 hotels at $2.5M was negotiated and
the land on which the Perkins restaurant was built is being sold for $50,000.00 to an entity
related to the operator and builder of that restaurant. In order to continue to negotiate a sale
through a chapter 11 section 363 sale or a plan process, Visions agreed to fund a certain amount
of attorneys' fees toward both Harris Beach and Mr. Rizzuto. The Debtor had no available funds
to pay accumulated attorney's fees let alone more fees in order to file a chapter 11 bankruptcy.
To be able to conduct a sale of the Debtor's Property and have a business for the buyer to
continue, to retain jobs and get some return to creditors, a payment of attorneys' fees was
negotiated through a carve-out agreement with Visions, which would pay $40,000 to Harris
Beach (the "Harris Beach Carve Out") and $30,000 to Mr. Rizzuto towards existing fees and
post bankruptcy fees. Payment will be made at the closing on the 2 sale transactions that will be
promptly pursued by the Debtor.

        At the time of the preparation of the schedules for filing, the Debtor and Mr. Khan had an
combined account receivable balance through October 31, 2020 of $38,306.68 (excluding late
charges) with Harris. Beach. The parties agreed that balance would be split with 50% of the
balance being allocated to the Debtor in the amount of $19,153.34 and 50% to Mr. Khan.
Additional fees for finalizing the bankruptcy documents after November 17, 2020 in the amount
of approximately $6,408.50 were the responsibility of the Debtor. Harris Beach had $6,000.00 in
trust that would be applied to $1,717.00 filing fee and $4,283.00 toward the fees incurred in the

                                                1
 Case 20-31222-5        Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53              Desc Main
                                  Document      Page 63 of 73


time leading up to the filing. In order to facilitate the filing and subsequent 363 sale and/or plan
process, Harris Beach has agreed to reduce the balance of the Debtor's pre-petition fees to
$10,000.00 in accordance with the Small Business Reorganization Act of 2019, which that will
be paid from the Harris Beach Carve Out. The balance of $30,000 of the Harris Beach Carve Out
will be available to apply to post-petition court approved fees. The balance of the Debtor's pre-
petition attorney's fees will be waived.

         All of the above will be presented to the Court in affidavit form accompanying the
application to appoint Harris Beach as counsel for the Debtor, but it is set forth here as part of the
initial fee disclosure so that the Court is aware of the unique circumstances that exist in getting
this case filed and to what we hope will be a successful sale procedure.




                                                  2
Case 20-31222-5      Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                   Desc Main
                                Document      Page 64 of 73




                                            SCHEDULE B

 DEFENDANT                                                                    CAPACITY
 The Everest Hotel Group, LLC                            Mortgagor and title owner of the premises to
       7666 Route 434                                    be foreclosed by deed dated. February 24, 2005
       Apalachin, NY 13732                               and recorded in the Tioga County Clerk's
                                                         Office on February 28, 2005 as Instrument
                                                         #2005-00118065-001.
 Khanzada Khan                                           Guarantor
       853 Forest Hill Road
      Apalachin, NY 13732
 LiftForward, Inc.                                       junior mortgagee pursuant to a Mortgage and
        180 Maiden Lane, 10 th Floor                     Security Agreement given by The Everest
        New York, NY 10038                               Hotel Group in the principal amount of
                                                         $257,500.00, dated February 20, 2017 and
                                                         recorded in the Tioga County Clerk's Office
                                                         on February 21, 2018 as Instrument # 2018-
                                                         00000710 and pursuant to a UCC-1 Financing
                                                         Statement filed in the Tioga County Clerk's
                                                         Office on July 23, 2018 as Instrument # 2018-
                                                         00003139
 Rug Fair Commercial and Industrial, Inc.                junior lienor pursuant to Notice of Mechanic's
       3646 George F. Highway                            Lien against The Everest Hotel Group, LLC in
       Endwell, NY 13760                                  the amount of $39,514.17 and filed in the
                                                         Tioga County Clerk's Office on January 23,
                                                         2018 as Instrument # 2018-00000287
 Rajumaanar Enterprises Corporation                      on information and belief, a tenant of the
      753 Foster Valley Road                             mortgaged premises pursuant to a lease with
      Owego, NY 13827                                    The Everest Hotel Group and doing business
                                                         as Perkins Restaurant and Bakery
 Avdo Mujcic d/b/a A&M Construction. Co.                 junior lienor pursuant to Notice of Mechanic's
      525 East Hill Road                                 Lien against Rajumaanar Enterprises
      Binghamton, NY 13901                               Corporation and Perkins Restaurant and
                                                         Bakery in the amount of $40,029.00 and filed
                                                          in the Tioga County Clerk's Office on March
                                                          13, 2018 as Instrument # 2018-00000998
 Adnan Mujcic d/b/a Greenview Landscaping                junior lienor pursuant to Notice of Mechanic's
       525 East Hill Road                                Lien against Rajumaanar Enterprises
       Binghamton, NY 13901                              Corporation and Perkins Restaurant and
                                                         Bakery in the amount of $1,800.00and filed in
                                                         the Tioga County Clerk's Office on March 13,
                                                         2018 as Instrument # 2018-00000999
 Leasing Innovations Incorporated                        junior lienor pursuant to UCC-1 Financing
       15 Court Square, Suite 520                        Statement against Rajumaanar Enterprises
       Boston, MA 02108                                  Corporation filed in the Tioga County Clerk's
                                                         Office on June 1, 2018, Instrument # 2018-
                                                         0002318

              ASWAD & INGRAHAM, ILP - ATTORNEYS AT LAW   46.FRONT STREET - BINGHAMTON, NY 13905        9
       Case 20-31222-5                 Doc 1          Filed 12/01/20 Entered 12/01/20 15:59:53                                      Desc Main
                                                      Document      Page 65 of 73

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF NEW YORK
                                                               SYRACUSE DIVISION

IN RE: The Everest Hotel Group, LLC                                                          CASE NO

                                                                                             CHAPTER 11




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       12/01/2020             Signature                                /s/ Khanzada Amin Khan
                                                                  Khanzada Amin Khan, Sole & Managing Member
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 66 of 73


                              Adnan Mujcic d/b/a
                              Greenview Landscaping
                              525 East Hill Road
                              Binghamton, NY 13901



                              American Hotel Register
                              (RMC)
                              100 South Milwaukee Avenue
                              Vernon Hills, IL 60061



                              Avdo Mujcjc d/b/a A&M
                              Construction Co.
                              525 East Hill Road
                              Binghamton, NY 13901



                              Barbara Ann Smith
                              120 Springlakes Drive
                              Augusta, GA 30907




                              Beth Ann Smith, Esq.
                              3540 Wheeler Road Suite 611
                              Augusta, GA 30909




                              Choice Hotel International
                              Inc.
                              1 Choice Hotel Circle
                              Rockville, MD 20850



                              Com mtra k
                              17493 Nassau Commons
                              Lewes, DE 19958




                              CT Corporation System
                              Attn: SPRS
                              330 N. Brand Blvd Suite 700
                              Glendale, CA 91203
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 67 of 73


                              David C. Temes
                              Counsel for Beth Ann Smith and
                              Rajumanaar




                              Elan Financial Services
                              9321 Olive Boulevard
                              Saint Louis, MO 63132




                              Fire Alarm Services
                              500 Seneca Street Ste. 400
                              Buffalo, NY 14204




                              Gannett Newspapers
                              7950 Jones Branch Drive
                              Mc Lean, VA 22102




                              Guest Supply
                              300 Davidson Avenuse
                              Somerset, NJ 08873




                              Holton BLLC
                              c/o Alan Pope, Esq.
                              Coughlin & Gerhart, LLP
                              P.O. Box 2039
                              Binghamton, NY 13902-2039


                              Internal Revenue Service
                              Centralized Insolvency Operation
                              P.O. Box 7346
                              Philadelphia, PA 19101-7346



                              Jaclyn A. Weber-Cantrell,
                              Esq.
                              Counsel for Lift Forward
                              Aldridge Pite, LLP
                              40 Marcus Drive Suite 200
                              Melville, NY 11747
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 68 of 73


                              Johnson Controls
                              7612 Main Street-Fishers Suite 1
                              Victor, NY 14564




                              Khazanda Amin Khan
                              753 Foster Valley Rd.
                              Owego, NY 13827




                              Kone Inc.
                              4225 Naperville Road
                              Lisle, IL 60532




                              Kristen Patel
                              c/o Johnson Sinsoni, Esq.
                              Barclay Damon LLP
                              125 East Jefferson Street
                              Syracuse, NY 13202


                              Leasing Innovations
                              Incorporated
                              15 Court Square Suite 520
                              Boston, MA 02108



                              LiftForward, Inc.
                              180 Maiden Lane 10th Floor
                              New York, NY 10038




                              Nancy Caple -District Counsel
                              for U.S. Small Business
                              Administration Syracuse
                              District Office
                              224 Harrison Street Suite 506
                              Syracuse, NY 13202


                              New Jersey EZ Pass
                              375 McCarter Highway
                              Newark, NJ 07114
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 69 of 73


                              New York Business
                              Development Corporation
                              50 Beaver Street
                              Albany, NY 12207



                              New York State Department
                              of Labor
                              Building 12
                              W.a. Harriman Campus
                              Albany, NY 12240-0001


                              New York State Department
                              of Taxation & Finance
                              Bankruptcy Section
                              P.O. Box 5300
                              Albany, NY 12205-0300


                              New York State Department
                              of Taxation and Finance
                              Attn: Office of Counsel
                              Building 9
                              W.A. Harriman Campus
                              Albany, NY 12240


                              New York State Department
                              of Transportation
                              50 Wolf Road
                              Albany, NY 12232



                              NYSEG
                              152 Border City Road
                              Geneva, NY 14456




                              Peretore Accounting LLC
                              2701 North Street
                              Endicott, NY 13760




                              Rackley S. Wren
                              c/o David Temes, Esq.
                              100 Madison St. Suite 1905
                              Syracuse, NY 13202
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 70 of 73


                              Rajumaanar Enterprises
                              Corporation
                              c/o David Temes, Esq.
                              Lynn D'Elia Temes & Stanczyk
                              100 Madison St. Suite 1095
                              Syracuse, NY 13202


                              Rug Fair Commercial and
                              Industrial, Inc.
                              3646 George F. Highway
                              Endicott, NY 13760



                              Sam's Club
                              2101 SE Simple Savings Drive
                              Bentonville, AR 72716-0745




                              Single Source RGI
                              1600 Genesee Street 633
                              Kansas City, MO 64102




                              Spectrum
                              400 Atlantic Street Floor 10
                              Stamford, CT 06901




                              Spectrum
                              400 Atlantic St., Floor 10
                              Stamford, CT 06901




                              Tioga County Treasurer
                              56 Main Street Suite 5
                              Owego, NY 13827




                              Town of Owego Utilities
                              2354 NY-434
                              Apalachin, NY 13732
Case 20-31222-5   Doc 1   Filed 12/01/20 Entered 12/01/20 15:59:53   Desc Main
                          Document      Page 71 of 73


                              U.S. Small Business
                              Administration
                              224 Harrison Street Suite 506
                              Syracuse, NY 13202



                              VISIONS Federal Credit Union
                              24 McKinley Avenue
                              Endicott, NY 13760




                              William M. Thomas
                              Counsel for VISIONS
                              Aswald & Ingraham, LLP
                              46 Front Street
                              Binghamton, NY 13905


                              Workers Compensation Board
                              of New York State
                              20 Park St
                              Albany, NY 12207-1611
Case 20-31222-5     Doc 1     Filed 12/01/20 Entered 12/01/20 15:59:53                         Desc Main
                              Document      Page 72 of 73




                                           SCHEDULE C
 DEFENDANT                                                                        CAPACITY
 U.S. Small Business Administration                          junior mortgage pursuant to a Mortgage and
       224 Harrison Street, Suite 506                         Security Agreement (with Assignment of
       Syracuse, NY 13202                                    Leases and Rents) given by The Everest Hotel
                                                             Group, LLC dba Quality Inn to NYBDC Local
                                                             Development Corporation in the principal
                                                             amount of $2,017,000.00, dated September
                                                              10, 2012 and recorded in the Tioga County
                                                             Clerk's Office on September 12, 2012 as
                                                             Instrument # 2012-00202212-006 and
                                                             assigned to U.S. Small Business
                                                             Administration by Assignment of Mortgage,
                                                             dated January 23, 2014 and recorded in the
                                                             Tioga County Clerk's Office on January 24,
                                                             2014 as Instrument # 2014---00000309

 New York Business Development Corporation                   junior mortgage pursuant to a Mortgage,
      50 Beaver Street                                       Security Agreement and Assignment of
      Albany, NY 12207                                       Leases and Rents given by The Everest Hotel
                                                             Group, LLC in the principal amount of
                                                             $300,000.00, dated January 23, 2014 and
                                                             recorded in the Tioga County Clerk's Office
                                                             on January 24, 2014 as Instrument # 2014-
                                                             00000307

 Tioga County Treasurer                                      Warrant against Everest Hotel Group, LLC in
       56 Main Street, Suite 5                               the principal amount of $47,704.52,dated
       Owego, NY 13827                                       March 28, 2018 and filed in the Tioga County
                                                             Clerk's Office on April 3, 2018 as Instrument
                                                             # 2018-00000527

 New York State Department of Labor                          Warrant against Rajumaanar Enterprises
      Building 12                                            Corporation in the amount of $16,213.93 with
      W.A. Harriman Campus                                   EF # 53-28720 1, dated January 24, 2018 and
      Albany, NY 12240 .                                     filed in the Tioga County Clerk's Office on
                                                             January 30, 2018 as Instrument # 2018-
                                                             000005. 27



 NYS Depai ment of Taxation and Finance                      Possible lienor with respect to any and all
      ATT: Office of Counsel                                 unpaid franchise and other corporate taxes
      Building 9, W.A. Harriman Campus                       with respect to defendant The Everest Hotel
      Albany NY 12227                                        Group, Inc.

                                                             Warrant against Rajumaanar Enterprises
                                                             Corporation in the amount of 518,866.22 with
                                                             ID # E-047205277-W001-7, dated January 24,
                                                             2018 and filed in the Tioga County Clerk's
                                                             Office on January 30, 2018 as Instrument #
                                                             2018-00000183
              ASWAD & INGRAHAM, LLB   ATTORNEYS AT LAW   -   46 FRONT STREET - BINGHAMTON, NY 13905        10
Case 20-31222-5    Doc 1      Filed 12/01/20 Entered 12/01/20 15:59:53                    Desc Main
                              Document      Page 73 of 73




                                     SCHEDULE C continued

 DEFENDANT                                                                  CAPACITY

 NYS Department of Taxation and Finance                Warrant against Rajumaanar Enterprises
      ATT: Office of Counsel                           Corporation in the amount of $9,951.00 with
      Building 9, W.A. Harriman Campus                 ID # E-047205277-W002-2, dated May 1,
      Albany NY 12227                                  2018 and filed in the Tioga County Clerk's
                                                       Office on May 8, 2018 as Instrument # 2018-
                                                       00000782

                                                       Warrant against Rajumaanar Enterprises
                                                       Corporation in the amount of $117.73 with ID
                                                       # E-047205277-W003-6, dated May 22, 2018
                                                       and filed in the Tioga County Clerk's Office
                                                       on May 30, 2018 as Instrument # 2018-
                                                       00000893

                                                       Warrant against Khanzada A. Khan as a
                                                       responsible person for Rajumaanar Enterprises
                                                       Corporation in the amount of $23,980.61 with
                                                       ID # E-028397164-W002-5, dated August 7,
                                                       2018 and filed in the Tioga County Clerk's
                                                       Office on August 14, 2018 as Instrument #
                                                       2018-00001347

                                                       Warrant against Rajumaanar Enterprises
                                                       Corporation in the amount of $2,061.18 with
                                                       ID # E-047205277-W007-4, dated October 9,
                                                       2018 and filed in the Tioga County Clerk's
                                                       Office on October 15, 2018 as Instrument #
                                                       2018-00001680

                                                       Warrant against Rajumaanar Enterprises
                                                       Corporation in the amount of $24,848.98 with
                                                       ID # E-047205277-W008-8, dated November
                                                       20, 2018 and filed in the Tioga County Clerk's
                                                       Office on November 29, 2018 as Instrument #
                                                       2018-00001890

                                                       Warrant against Rajumaanar Enterprises
                                                       Corporation in the amount of $7,890.83 with
                                                       ID # E-047205277-W011-3, dated March 12,
                                                       2019 and filed in the Tioga County Clerk's
                                                       Office on March 30, 2019 as Instrument #
                                                       2019-00000471




            ASWAD & INGRAHAM, LLP .A TTORNEYS AT LA   - 46 FRONT STREET - QINGHAMTON, NY 13905        11
